Per Curiam.
This was an action by Whisler, against Jeremiah Sullivan, Mary Sullivan and Daniel Sullivan, to foreclose a mortgage. Judgment by default. Afterward the plaintiff applied to the Court for the correction of the judgment, to which application the defendants appeared, and the correction was made. There are several errors assigned, but there was no exception taken to any ruling below, and there is no question properly presented for our revision. One of the errors assigned is the rendition of a personal judgment against Mary Sullivan. This error is confessed, and therefore so much of the judgment must be reversed.
The personal judgment against Mary Sullivan is reversed, with costs; otherwise it is in all things affirmed.